Citation Nr: 1746618	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-33 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for cervical stenosis, to include as secondary to the service-connected disability of lumbar degenerative arthritis.

2. Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities (claimed as right shoulder, right arm, left side of body, left hand, and left side of jaw), to include as secondary to service-connected lumbar degenerative arthritis.

3. Entitlement to an initial rating in excess of 10 percent for lumbar degenerative arthritis prior to March 12, 2012, and a rating in excess of 20 percent from March 12, 2012.

4. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

5. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2011, August 2011, and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the RO awarded service connection for a lumbar spine disability and assigned a 10 percent disability rating effective August 29, 2007.  The Veteran appealed the assigned rating.

In August 2011, the RO denied service connection for cervical stenosis and cervical radiculopathy of the bilateral upper extremities.

In December 2012, the RO increased the initial rating for the lumbar spine disability to 20 percent, effective March 12, 2012.  The RO also awarded service connection for radiculopathy of the left lower extremity associated with the lumbar spine disability and assigned a 10 percent disability rating effective March 12, 2012.  The Veteran appealed the disability ratings for both issues.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.

The Board acknowledges that during the October 2016 hearing, the Veteran provided testimony concerning his symptoms of radiculopathy for his right and left lower extremities associated with his lumbar spine disability currently on appeal.  However, in January 2017, the RO issued a statement of the case concerning the Veteran's initial rating for his right lower extremity radiculopathy; and in March 2017, the Veteran filed a substantive appeal via VA Form 9 requesting, in part, a hearing for the issue of a higher initial rating for his right lower extremity.  Thus, the Board will defer a decision on this issue at this time to allow the RO to address the Veteran's hearing request as to this claim.

The Veteran has alleged an inability to retain employment due, in part, to his service-connected lumbar and cervical spine and radiculopathy disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue of entitlement to a TDIU is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of a rating in excess of 20 percent for a lumbar spine disability from March 12, 2012; a rating in excess of 10 percent for radiculopathy of the left lower extremity; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's cervical stenosis is related to active military service

2.  The Veteran's cervical radiculopathy of his bilateral upper extremities is caused by his cervical stenosis.

3.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability more nearly approximated flexion to 30 degrees, but symptoms did not more nearly approximate ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for cervical stenosis are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for cervical radiculopathy of the bilateral upper extremities as secondary to cervical stenosis are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 40 percent, but no higher, is warranted for his lumbar spine disability. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical Stenosis

Service treatment records (STRs) reflect complaints of back pain in February 1967.  The Veteran was apparently well until that morning when he had back pain, took four pills, and lost consciousness.  Physical examination revealed no neck rigidity, and cranial was okay as tested.  He was admitted to the internal medicine service for having ingested six Valium tablets, which he explained was for his back pain.  In April 1967 he again complained of back pain.  In his November 1968 report of medical history, the Veteran reported recurrent back pain for the past two and a half years that was treated with pain medication;prevented the Veteran from performing certain movements; and increased when lying in certain positions, walking fast, or bending over.  The Board notes that the Veteran's STRs also contain notations specifically referring to low back pain.

VA treatment records dated October 2006 reflect complaints of upper back pain and shoulder pain, as well as a diagnosis of cervical spondylosis with nerve compression.  Records in August 2007 indicate neck pain in the left side, and pain in the shoulder and arm.  The diagnosis was cervicalgia, left shoulder pain, and left arm pain.  In February 2008, records document pain in the upper back and neck for several years and impression of possible early degenerative disc disease in the C5-6 and C6-7 with marginal osteophytes present at C5-6 level.  X-rays in February 2011 showed moderate spinal stenosis with compression of the left C6 nerve root and the right C7 nerve root.

A July 2011 VA examination report reflects cervical pain for the past two years that radiated into the bilateral arms.  The examiner noted that the Veteran was service-connected for a lumbar spine disability, with pain present since 1966.  He opined that the Veteran likely had some radicular symptoms consistent from some cervical stenosis, which was causing radiculopathy of the bilateral upper extremity.  However, the examiner found that the Veteran's lumbar spine condition was not causing or affecting the cervical spine condition based on the fact that his lumbar spine problems had been ongoing since 1966.

A private treatment record in December 2011 reflects upper, mid, and low back pain starting in 1966.  Upper back symptoms included occasional and frequent mild to moderate dull pain, tingling, stiffness, and soreness, which was worsening.  Records in November 2015 document complaints of neck and arm pain for several years, and an assessment of moderate C5-6 and C6-7 degenerative disc disease.

During his October 2016 hearing, the Veteran testified that he started having back pain in 1966 while assigned to work at a warehouse.  He stated that he started going to the doctor in the Air Force, to whom he told he had back problems.  However, he explained that he told the doctors that he had back pain and placed his hand close to his neck.  He stated that, to him, his upper back and neck were all part of his back.  As such, he contended that when his STRs refer to his "back," those are the instances that refer to his upper back and neck problems, and when they refer to his "low back," those are the instances that refer to his lumbar spine problems. 

Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's cervical spine condition is etiologically related to his military service.  The Board notes that the July 2011 VA examiner provided a negative nexus opinion.  However, the VA examiner only addressed whether the Veteran's cervical spine disability was secondary to his service-connected lumbar spine disability and did not address direct service connection.  In that regard, the Board notes that during his October 2016 hearing, the Veteran explained that at the time of in-service treatments, he pointed to his neck and upper back; therefore he contended that STRs referring to "back" problems, as opposed to "low back" problems, pertained to pain in his upper back and neck.  The Board finds that the STRs corroborate the Veteran's explanation.  Specifically, the Board notes that STRs in February 1967 refer to "back pain" and that the examination only assessed the Veteran's neck, not his lumbar spine.  As such, the Board finds that the Veteran had a cervical spine problem during service and meets the in-service requirement for service connection.

In addition, the evidence reflects diagnoses of cervical stenosis, degenerative disc disease, and cervical spondylosis.  The Veteran therefore meets the current disability requirement for service connection.

Further, the Veteran is competent to state that his cervical pain started during service and has been continuous since his separation.  See Jandreau, 492 F.3d at 1377.  Here, private treatment records in December 2011 reflect the Veteran's statements to his health care providers that his neck pain that started in 1966.  This evidence is highly probative as to continuity of neck symptoms.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  The Veteran testified that he sought medical treatment in 1968 shortly after leaving service, and that he otherwise self-medicated for his cervical pain with pain medication and ice.  The Board finds the Veteran credible in his assertions and notes that there are no records contradicting the Veteran's statements.  

Given the notations of in-service back symptoms appearing to reference the cervical as well as lumbar spine and continuity of neck symptoms, the evidence is approximately evenly balanced as to whether the Veteran's cervical spine disability is related to active military service.  Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical Radiculopathy of the Bilateral Upper Extremities

The Veteran contends that he experiences radiculopathy of the bilateral upper extremities secondary to his cervical spine disability.

A February 2011 VA examination report reflects left hand pain and some tingling mainly in his thumb and index finger, right shoulder pain, and stiffness radiating from his neck.  The examiner opined that the Veteran likely had some radicular symptoms consistent from some cervical stenosis, which caused the hand pain and the right shoulder problems.  The examiner concluded that most of the Veteran's hand and shoulder problems "really seemed to be from a cervical radiculopathy." 

VA treatment records in February 2011 document a magnetic resonance imaging (MRI) of the cervical spine showing moderate spinal stenosis with compression of the left C6 nerve root and the right C7 nerve.  Private treatment records in September 2016 indicate pain in the bilateral arms, as well as complaints of discomfort and paresthesias in the left cervical dorsal, left posterior arm, left posterior forearm, right posterior arm, right posterior forearm, and right cervical dorsal.  A shoulder depression sign was positive bilaterally, indicating nerve root irritation originating in the cervical spine.  

Based on the evidence of record, the Board finds that the Veteran has current radiculopathy of the bilateral upper extremities that is due to his now service-connected cervical stenosis.  As such, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III. Higher Initial Rating

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected lumbar spine disability has been rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

VA treatment records dated in February 2008 reflect pain level of five out of 10, with the range of motion of the trunk decreased by 25 percent in all ranges.  Records in March 2010 indicate complaints of frequent back pain and a request for stronger pain medication.

Private treatment records dated in May 2010 reflect a diagnosis of chronic lumbalgia.  Standard neurological and orthopedic tests revealed nerve irritation (decreased response) at L1 and possible nerve compression (hyper response) at L5 associated with chronic disc degeneration or herniation.  X-rays showed moderate to severe L4 and L5 disc degeneration, a slight levoscoliosis and sublaxed (misaligned) L5 vertebra.  There were mild arthritic changes to the inferior and superior endplates of several lumbar vertebrae, and no tumors or other pathologies. 

A May 2010 VA examination report reflects that his primary pain was in the left side of his lower back with radiation to his lower extremities.  The Veteran reported that he could walk approximately half a mile before having to take a break.  He endorsed flare-ups once to twice a week caused by heavy lifting, bending, and repetitive lumbar movements.  He stated that flare-ups could last up to one to two weeks and were improved with bed rest, pain medication, and modified activities.  The Veteran was able to perform activities of basic living to include grooming, toileting, bathing, and eating without significant problem; however the Veteran had difficulty getting dressed.  There was no swelling, or soft tissue or muscular abnormality, but there was minimal tenderness to palpation.  Active and passive range of motion was flexion to 85 degrees without pain, extension to 20 degrees with mild pain at 20 degrees, left lateral flexion at 30 degrees with pain at 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees with mild pain at 20 degrees, and right lateral rotation to 30 degrees.  There was no excessive fatigability, laxity, flare-ups, or instability during examination, and no additional loss of motion or function after five repetitions.  Muscle strength testing was normal; lumbar ligaments were stable; there was no postural, abnormality, or fixed deformity; and sensory tests were normal.  X-rays showed moderate degenerative changes at the lumbar spine.  As such, the examiner opined that it was conceivable that the Veteran's low back pain could further limit function particularly after strenuous or heavy lifting as well as repetitive activities.  However, he concluded that it was not feasible to attempt to express any of this in terms of additional limitations of motion as these matters could not be determined with any degree of medical certainty.

VA treatment records dated in August 2011 document continuous back pain that got better with pain medication.  Records in December 2011 indicate frequent mild dull pain, stiffness, soreness, and tingling.  

A May 2012 VA examination report reflects flare-ups with bending, standing, and walking.  Range of motion included flexion to 80 degrees, extension to 20 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  Repetitive testing resulted in flexion to 45 degrees, extension to 5 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  There was functional loss due to less movement than normal and pain on movement.  There was no tenderness, guarding, or muscle spasm.  There was normal muscle strength testing and deep tendon reflexes, but decreased sensation to the left lower leg/ankle and left foot toes.  The examiner found that the Veteran did not have IVDS, and noted that used a cane regularly.  X-rays documented arthritis.  

VA treatment records dated in February 2013 reflect pain rated as six out of 10 and that the Veteran experienced intense flare-ups that resulted in his back locking up and difficulty getting out of bed and walking.  The Veteran requested a walker.  Private treatment records dated in October 2015 reflect fairly large central disc herniation at L4-5 with moderately severe left side greater than the right, foraminal stenosis at L4-5, and moderately severe facet arthropathy L4-5 bilaterally.  The Veteran had an active range of motion of flexion of fingertips to within 12 inches to the floor, extension to 10 degrees, and pain with extension. 

During his October 2016 hearing, the Veteran contended that his back pain had increased.  He stated that he could maybe walk about 10 to 15 minutes before having to take a break, that he was taking three pills per day of heavy drugs, and that he needs his wife's help to get out of bed.  He also reported that he experienced flare-ups four times per month.

Upon review of the evidence, the Board finds that prior to March 12, 2012, an initial evaluation of 20 percent, but not higher, is warranted.

The Board notes that VA treatment records dated in February 2008 reflect decreased range of motion of the trunk by 25 percent in all ranges.  This would result in forward flexion of approximately 67 degrees, extension to approximately 22 degrees, and bilateral lateral flexion and rotation to approximately 22 degrees.  However, the Veteran also reported flare-ups once to twice a week lasting one to two weeks, and the May 2010 VA examiner found that, based on x-rays showing moderate degenerative changes, it was conceivable that the Veteran's low back pain could further limit function particularly after strenuous or heavy lifting as well as repetitive activities.  Nevertheless, the VA examiner did not express the possible additional limitation of motion due to flare-ups in terms of degrees.  The Court has recently reiterated that it is imperative that a VA examiner estimate the additional degree of limitation of motion caused by flare-ups and not decline to do so based on the rationale that such an estimate would require resort to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Given the May 2010 VA examiner's indication that flare-ups could result in additional limitation of motion, the reduction of range of motion of the lumbar spine shown throughout the appeal period on range of motion studies and repetitive motion studies, and the Veteran's consistent report of significant flare-ups, the Board finds that the evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability more nearly approximate flexion limited to 30 degrees or less.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 40 percent rating for the Veteran's lumbar spine disability is warranted.

The Board notes that the evidence reflects that the Veteran did not have IVDS, and he has not contended that he suffered from incapacitating episodes due to IVDS.  As such, a rating based on any alleged incapacitating episodes is not warranted.  In addition, there is no evidence of ankylosis, which is required for a rating higher than 40 percent.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.   See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

The Board further finds that no additional separate ratings are warranted for neurological disorders.  In that regard, the Board notes that the Veteran is service-connected for radiculopathy of the left lower extremity, addressed below, and right lower extremity, which is currently in appellate status before the RO.  Further, VA treatment records and VA examinations show that the Veteran denied experiencing any bowel or bladder problems.  Thus, the Board finds that no other separate rating for neurological disabilities is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds, for the entirety of the appeal period, an initial evaluation of 40 percent, but not higher, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).










ORDER

Entitlement to service connection for cervical stenosis, to include as secondary to the service-connected disability of lumbar degenerative arthritis, is granted.

Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities (claimed as right shoulder, right arm, left side of body, left hand, and left side of jaw), to include as secondary to the service-connected disability of lumbar degenerative arthritis, is granted.

Entitlement to an initial rating of 40 percent, but nor higher, for lumbar degenerative arthritis, is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the remaining issues.

Concerning the Veteran's left lower extremity, the Board notes that the May 2012 VA examination report found mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity; and diagnosed mild radiculopathy in the left sciatic nerve.  However, in August 2013 the Veteran reported that he lost his balance three or five times when his left leg gave out.  In addition, while a September 2015 VA examination found normal left lower extremity at the time, the examiner nevertheless noted bilateral trophic changes of hair loss.  Further, in October 2015, testing revealed absent left plantar reflexes, diminished left knee reflex, and decreased sensation on the lateral left leg and dorsum of the foot.

During his October 2016 hearing, the Veteran reported that his radiculopathy of the left lower extremity had progressively worsened.  He stated that he had problems in both legs and that he had pain all the way down to this toes.  As a result, he was unable to stand or walk for a long time.

Given the Veteran's testimony in October 2016 that his radiculopathy of the left lower extremity had worsened, and the fact that the Veteran's nerve examination was in September 2015, the Board finds that a new VA examination is necessary to properly assess the severity of the Veteran's radiculopathy of the left lower extremity.  McClendon, 20 Vet. App. at 79.

The Veteran also contends that he is unemployable due to his service-connected disabilities.  The Board notes that adjudication of the claim for entitlement to increased ratings for radiculopathy of the left lower extremity may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be remanded as well.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of radiculopathy of the left lower extremity.  The Veteran's VA claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

2.  After completing any additional development deemed necessary, readjudicate the claims remaining on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The  Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


